Citation Nr: 0021173	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-00 440A	)	DATE
	)
	)


THE ISSUES

1. Whether the October 1997 decision of the Board of Veterans 
Appeals (Board) denying service connection for bilateral 
hearing loss should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

2. Whether the October 1997 Board decision denying service 
connection for a sinus disorder should be revised or 
reversed on the grounds of CUE.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from April 1945 to November 
1946.  In January 1998, the Board received the veteran's 
Motion for Reconsideration of the October 1997 Board decision 
which denied service connection for bilateral hearing loss 
and for a sinus disorder.  In March 1998, the Acting Chairman 
of the Board denied the Motion for Reconsideration.  38 
U.S.C.A. §§ 7103, 7104 (West 1991 and Supp. 1997); 38 C.F.R. 
§§ 20.102(b), 20.1000, 20.1001 (1997); Mayer v. Brown, 37 F. 
3d 618 (Fed. Cir. 1994).

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111) and 64 Fed. 
Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart O) 
pursuant to the veteran's April 1999 motion alleging CUE in 
the October 1997 Board decision which denied service 
connection for bilateral hearing loss and for a sinus 
disorder. 


FINDINGS OF FACT

1. By decision of October 1997, the Board denied service 
connection for bilateral hearing loss and for a sinus 
disorder.

2. The October 1997 Board decision was reasonably supported 
by the evidence then of record, and the denials of service 
connection were not errors about which reasonable minds 
could not differ.


CONCLUSION OF LAW

The October 1997 Board decision denying service connection 
for bilateral hearing loss and for a sinus disorder was not 
clearly and unmistakably erroneous.               38 U.S.C.A. 
§§ 501(a), 7111 (West 1991 and Supp. 1999); 38 C.F.R. Part 
20, Subpart O, including §§ 20.1403, 20.1404, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran contends that the October 1997 Board decision 
denying service connection for bilateral hearing loss and for 
a sinus disorder was clearly and unmistakably erroneous.  The 
bases for such allegations of CUE are contained in the 
veteran's statement dated in April 1999 and in written 
argument from his representative dated in August 1999, 
wherein they argued that the Board failed to consider that he 
had hearing loss in service, and was treated for sinus 
problems in service.  

The evidence of record at the time of the October 1997 Board 
decision included the service medical records.  Hearing 
acuity was 15/15 for the whispered voice bilaterally on 
entrance examination of April 1945, and no abnormalities of 
the nose were clinically found.  In December 1945, the 
veteran was treated for symptoms of a head cold, headache, 
nasal drainage, and a cough at night, and the impression was 
coryza.  He was treated for an upper respiratory infection 
subsequently that month.  He was treated for nasopharyngitis 
in March 1946.  Acute sinusitis was diagnosed in October 
1946.  In a report of medical history on separation 
examination of October 1946, the veteran denied any history 
of significant diseases and any current disabling disease.  
On examination, hearing acuity was 15/15 for the whispered 
voice, and no abnormalities of the nose were clinically 
found.  The examiner opined that the veteran had no disease 
which had been incurred in line of duty, and that he met the 
physical standards for discharge from service.  

Received in July 1996 was a photocopy of a page reported to 
be from the diary of the veteran's mother, wherein she made 
notations to the effect that the veteran was "troubled with 
his ears" when he came home on leave from the service in May 
1946, and that he was taken to a doctor, who reportedly 
stated that the veteran had a touch of sinus trouble, ran a 
temperature, and had pus behind one ear.

Post service, a June 1948 statement from S. Dwinnell, M.D., 
an April 1949 VA medical certificate, a June 1949 statement 
from J. Dow, M.D., and July and August 1949 medical notations 
on a VA medical certificate were negative for complaints, 
findings, or diagnoses of hearing loss or a sinus disorder.

Received in April 1949 was the veteran's claim for VA 
disability compensation wherein he claimed service connection 
for specified disabilities; he made no claim for service 
connection for hearing loss or a sinus disorder.

A report of VA hospitalization of the veteran in May and June 
1951 was negative for complaints, findings, or diagnoses of 
hearing loss or a sinus disorder.

Received in January 1987 was the veteran's claim for a VA 
permanent and total disability rating for pension purposes 
wherein he claimed that he was disabled due to specified 
disorders; neither hearing loss nor a sinus disorder were 
among the specified disabilities.

Of record are numerous VA inpatient, outpatient, and 
examination records showing regular treatment and evaluation 
of the veteran for various medical complaints and disorders 
from 1986 to 1996.  In December 1986, the veteran gave a 
history indicating no changes in his hearing acuity.  The 
ears and nose were normal on outpatient examination of 
September 1987.  The oronasopharynx was benign on examination 
during VA hospitalization in December 1987 after a motor 
vehicle accident in which the veteran struck his head against 
a windshield.  In April 1988, the veteran complained of 
hearing loss.  On evaluation in the otolaryngology clinic in 
December 1988, he gave a many-year history of worsening 
hearing in the left ear, and a history of a left ear 
infection years ago.  After an audiogram, the impressions 
were left mixed hearing loss secondary to chronic otitis, and 
right sensorineural hearing loss secondary to noise exposure; 
the hearing loss was not attributed to military service or 
any incident thereof.    

During VA hospitalization in September 1992, a past history 
of unspecified nasal surgery in December 1991 was noted; 
current examination of the ears and nose was normal.  
Maxillary sinus tenderness was found on outpatient 
examination of January 1994.  Sinusitis was noted in May, 
July, and December 1994.  The veteran complained of sinus 
headaches in July and August 1995.  There was no sinus 
tenderness to palpation on outpatient examination of December 
1995.  In none of these medical records was any sinus 
disorder attributed to military service or any incident 
thereof.      

In his original July 1996 claim for service connection, the 
veteran stated that hearing loss and sinus problems had their 
onset in 1946.

By letter of August 1996, the RO notified the veteran to 
submit evidence showing that his claimed disabilities had 
been treated since discharge from service, the best types of 
evidence being statements from doctors.

By letter of September 1996, the RO notified the veteran of 
the need to furnish additional evidence with respect to his 
claims for VA disability compensation.  The RO noted that a 
review of VA treatment records did not contain evidence which 
linked his hearing loss and sinus disorder to military 
service; that he needed to submit evidence that he had a 
chronic sinus disorder since discharge from service; and that 
he needed to furnish a statement as to when his hearing loss 
was first diagnosed.

In his December 1996 Substantive Appeal, the veteran stated 
that sinus problems had their onset in service and developed 
into hearing loss, and that he continued to have these 
problems after discharge from service up to the present time.

By decision of October 1997, the Board denied service 
connection for bilateral hearing loss and for a sinus 
disorder on the grounds that the claims were not well-
grounded, inasmuch as the evidence contained no competent 
medical evidence of a nexus between any such current disorder 
and the veteran's military service.

II. Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by a party to that decision.            38 U.S.C.A. §§ 
501(a), 7111; 38 C.F.R. § 20.1400(a).  In implementing                 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow established case law defining CUE found primarily in 
the precedent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (as in 
effect in 1997).  Where a veteran served 90 days or more 
during a period of war and an organic disease of the nervous 
system, to include sensorineural hearing loss, becomes 
manifest to a degree of 10% within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (as in effect in 1997).    

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that 
evidentiary assertions on or accompanying a claim for VA 
benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In order for a claim for 
service connection to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd 78 F. 3d 604 (Fed. Cir. 1996).      

A. Service Connection for Bilateral Hearing Loss

After a review of the record, the Board concludes that the 
October 1997 Board decision denying service connection for 
bilateral hearing loss was reasonably supported by the 
evidence then of record, and is not clearly and unmistakably 
erroneous, as the claim was not well-grounded.  In denying 
service connection on this basis, the Board notes that the 
1997 Board decision considered the veteran's service and 
post-service medical records, as well as a purported excerpt 
from his mother's diary, contained in the claims folder, and 
found that there was no objective evidence of hearing loss in 
service or within 1 year of separation therefrom; that 
hearing loss was first objectively demonstrated in 1988, over 
41 years post service; that the December 1988 clinical 
notation of hearing loss did not include specific audiometric 
findings, as a result of which the Board could not determine 
whether the veteran currently had hearing loss disability 
which met VA standards under the provisions of 38 C.F.R. 
§ 3.385 (as in effect in 1997); and that the record contained 
no medical nexus between any current hearing loss and 
military service or any incident thereof, including sinus 
problems.   

Current review of the evidence in the file at the time of the 
1997 Board decision includes the service medical records 
which are completely negative for complaints, findings, or 
diagnoses of any hearing loss.  The Board finds without merit 
the veteran's contention that the Board in 1997 failed to 
consider that he had hearing loss in service, inasmuch as the 
1997 Board decision specifically considered service medical 
records which showed that his hearing acuity as measured by 
whispered voice tests was normal and underwent no change in 
service from the time of examination at entrance into service 
in April 1945 until separation examination of October 1946.  
The post-service record is devoid of any reference to hearing 
loss until April 1988, when the veteran's first such 
complaints were recorded in VA outpatient records, and the 
first clinical findings indicating a degree of hearing loss 
were recorded in December 1988.  However, the record contains 
no medical opinion linking any such hearing loss to military 
service or any incident thereof, including sinus problems, 
and a layman such as the veteran is not competent to offer a 
medical opinion as to the clinical onset or etiology of 
hearing loss disability.  See Espiritu; Fluker v. Brown, 5 
Vet. App. 296 (1993).  The Board affirms these facts as 
correct on current review of the evidence before the Board in 
1997.

On that record, the Board finds that the October 1997 Board 
decision denying service connection for bilateral hearing 
loss was not clearly and unmistakably erroneous; rather, it 
represented a reasonable exercise of rating judgment, and was 
clearly not an error about which "reasonable minds could not 
differ" as contemplated by 38 C.F.R. § 20.1403(a).  After a 
review of the veteran's motion, the Board is satisfied that 
the correct facts, as they were known at the time, were 
before the Board in October 1997, and that the law and 
regulatory provisions extant at the time were correctly 
applied to the evidence of record in 1997 to deny the claim 
for service connection for bilateral hearing loss as not 
well-grounded.  In this regard, the Board notes that the RO 
by letters of August and September 1996 notified the veteran 
of the types of evidence that he needed to submit in order to 
well-ground his claim for service connection, but the record 
before the Board in October 1997 contained no competent 
medical opinion linking the veteran's current hearing loss to 
military service or any incident thereof, including sinus 
problems.    

B. Service Connection for a Sinus Disorder

After a review of the record, the Board concludes that the 
October 1997 Board decision denying service connection for a 
sinus disorder was reasonably supported by the evidence then 
of record, and is not clearly and unmistakably erroneous, as 
the claim was not well-grounded.  In denying service 
connection on this basis, the Board notes that the 1997 Board 
decision considered the veteran's service and post-service 
medical records, as well as a reported excerpt from his 
mother's diary, contained in the claims folder, and found 
that the sinusitis found in service on one occasion and the 
sinus problem noted in the veteran's mother's diary on 
another occasion were apparently acute and transitory and 
resolved without residuals, inasmuch as no nasal 
abnormalities were found on examination for separation from 
service; that the post-service record was devoid of any 
reference to sinus problems for over 45 years until the 
1990's; that there was no definitive medical evidence that 
the veteran currently had a sinus disorder; and that the 
record contained no medical nexus between any current sinus 
disorder and military service or any incident thereof.       

Current review of the evidence in the file at the time of the 
1997 Board decision includes the service medical records 
which show treatment of the veteran in service for various 
respiratory and nasal disorders noted as coryza, an upper 
respiratory infection, nasopharyngitis, and acute sinusitis, 
and the entry in his mother's diary indicating that a doctor 
saw him while in service for sinus trouble.  The Board in its 
1997 decision considered those findings and notations 
together with the clinical findings showing no nasal 
abnormalities on examination for separation from service.  
The Board thus finds without merit the veteran's contention 
that the Board in 1997 failed to consider that he was treated 
for sinus problems in service, inasmuch as the facts show 
that the Board did consider and evaluate that evidence, but 
nonetheless denied service connection because other elements 
required to well-ground the claim were not present.  

Rather, the veteran's disagreement appears to be with the 
Board's evaluation of the evidence in its 1997 decision, 
i.e., a disagreement as to how the facts were weighed or 
evaluated - which 38 C.F.R. § 20.1403(d) specifically 
provides is a situation which is not CUE.  The Board in 1997 
considered the facts showing sinus problems in service, but 
evaluated them as acute and transitory, given the negative 
findings for sinus problems on examination for separation 
from service, and the over 45-year post-service time gap 
during which no sinus problems were objectively demonstrated.  
Moreover, the Board in 1997 noted that there was no 
definitive medical evidence that the veteran currently had a 
sinus disorder.  On current review of the record, the Board 
finds this to be a correct fact, given the overall equivocal 
clinical findings consisting of a normal nose on VA 
outpatient examination of September 1987; a benign 
oronasopharynx on examination during VA hospitalization in 
December 1987; a past history of unspecified nasal surgery in 
December 1991; and VA outpatient findings of maxillary sinus 
tenderness in January 1994, sinusitis on a few occasions 
thereafter in 1994, sinus headaches on    2 occasions in mid-
1995, and the lack of sinus tenderness to palpation in 
December 1995.  

The key element in the Board's ultimate conclusion that the 
veteran's claim for service connection was not well-grounded 
was the fact that the record contained no evidence showing a 
medical nexus between any current sinus disorder and military 
service or any incident thereof.  The Board affirms the 
latter fact as correct on current review of the evidence 
before the Board in 1997.  

On that record, the Board finds that the October 1997 Board 
decision denying service connection for a sinus disorder was 
not clearly and unmistakably erroneous; rather, it 
represented a reasonable exercise of rating judgment, and was 
clearly not an error about which "reasonable minds could not 
differ" as contemplated by        38 C.F.R. § 20.1403(a).  
After a review of the veteran's motion, the Board is 
satisfied that the correct facts, as they were known at the 
time, were before the Board in October 1997, and that the law 
and regulatory provisions extant at the time were correctly 
applied to the evidence of record in 1997 to deny the claim 
for service connection for a sinus disorder as not well-
grounded.  In this regard, the Board notes that the RO by 
letters of August and September 1996 notified the veteran of 
the types of evidence that he needed to submit in order to 
well-ground his claim for service connection, but the record 
before the Board in October 1997 contained no competent 
medical opinion linking any sinus disorder to military 
service or any incident thereof.           


ORDER

The motion to revise or reverse the October 1997 Board 
decision denying service connection for bilateral hearing 
loss and for a sinus disorder on the grounds of CUE is 
denied.



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 


